Citation Nr: 0721571	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  06-11 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Fort Harrison, Montana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the veteran's 
claims.

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
below, the veteran's claim must be remanded for another VA 
examination.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1137. 


A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2003); Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2003).

The veteran participated in a VA audiological examination in 
August 2004.  Although the examiner indicated that the 
veteran entered service with some degree of hearing loss, the 
examiner failed to address the question of whether the 
veteran's hearing loss was aggravated in service.  
Additionally, the VA examiner indicated that the veteran had 
undergone hearing tests during his career working with the 
railroad.  The RO/AMC must attempt to obtain these records to 
determine whether his current hearing loss was affected by 
his career after discharge from service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the veteran 
to obtain the necessary information and 
waivers to obtain any audiological 
testing reports that were administered 
during his time working for the 
railroad.  If such information is not 
available, a statement to that effect 
must be associated with the claims 
folder.

2.  Following the receipt of the above 
information or a statement that such 
could not be located, the veteran must 
then be scheduled for a new VA 
audiological examination.  The examiner 
must specifically address whether it is 
at least as likely as not that the 
veteran's pre-existing hearing loss was 
aggravated beyond the normal progression 
due to any incident of service (such as 
acoustic trauma) and whether it is at 
least as likely as not that the 
veteran's tinnitus is related to a 
disease or injury in service or was 
caused or aggravated by hearing loss.  
The claims folder must be reviewed by 
the examiner and the examiner should 
provide a complete rationale for any 
opinion given without resorting to 
speculation, resolving any conflicting 
medical opinions rendered, specifically 
that of the VA examiner from August 2004 
and the June 2006 private opinion from 
Micken Hearing Services.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
In other words, it means that there is 
a likelihood of at least 50%.

3.  The RO/AMC should then readjudicate 
the veteran's claims.  If the claims 
remain denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2006).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

